                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

TAMMY LYNN McCANN,                         §
                                           §
             Plaintiff,                    §
                                           §
v.                                         §    Civil Action No. 3:18-CV-1659-K
                                           §
ANDREW SAUL,                               §
COMMISSIONER OF THE SOCIAL                 §
SECURITY ADMINISTRATION,                   §
                                           §
             Defendant.                    §

         ORDER ACCEPTING FINDINGS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the Findings,

Conclusions, and Recommendation of the United States Magistrate Judge and any

objections thereto, in accordance with 28 U.S.C. § 636(b)(1), the undersigned District

Judge is of the opinion that the Findings and Conclusions of the Magistrate Judge are

correct and they are accepted as the Findings and Conclusions of the Court.

      It is therefore ORDERED that the Findings, Conclusions, and Recommendation

of the United States Magistrate Judge are adopted. Accordingly, the Plaintiff’s EAJA Fee

Application, filed July 7, 2019 (doc. 28), is GRANTED. Plaintiff is awarded $9,308.18,

which represents 47.6 attorney hours for legal services at the rate of $195.55 per hour,

made payable directly to her and mailed to her counsel.

      SO ORDERED.

      Signed October 21st, 2019.

                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
